Citation Nr: 0940001	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION


The Veteran had active service from July 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

The Veteran and her mother testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C. in January 
2008.  A transcript of the hearing has been associated with 
the record.

In a July 2008 decision, the Board denied the claim.  The 
Veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2009, the Court 
remanded the appeal back to the Board, incorporating a June 
2009 Joint Motion for Remand.  As outlined below, the Board 
finds that a remand to the agency of original jurisdiction 
(AOJ) is required in order to comply with the instructions of 
the Joint Motion for Remand.

The Board, in its July 2008 decision, referred to the RO the 
issue of reopening a claim of entitlement to service 
connection for a seizure disorder.  Review of the claims file 
reveals that the RO has begun development of this claim.  
This claim is not currently in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The parties to the June 2009 Joint Motion for Remand found, 
in part, that the Board had inadequately explained its 
finding that the duty to assist was satisfied.  See 38 C.F.R. 
§ 3.159.  Specifically, the parties found that, in the 
medical evidence cited by the Board, the October 2005 VA 
examiner did not specially opine whether the service-
connected major depression, notwithstanding the severity of 
the Veteran's physical disabilities, would require aid and 
attendance.

The parties concluded, in essence, that the absence of such 
an opinion deprived the Board of the factual basis on which 
to determine whether the effect of the service-connected 
disability, separated from the effect of the nonservice-
connected disabilities, would warrant a grant of entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance of another person.  See 38 C.F.R. 
§ 3.352.  The parties directed that the Board should be 
required to provide an adequate statement of reasons and 
bases that the October 2005 VA examination of record 
satisfied the duty to assist, in light of the parties 
discussion of existing medical evidence.  The Joint Motion 
for Remand was incorporated by the Court in its June 2009 
Order that remanded the appeal to the Board.  The Board finds 
that, in order to comply with the Joint Motion for Remand, an 
additional VA examination must be obtained.  

The Board is cognizant that one of the Veteran's main 
contentions on appeal is that her service-connected 
disability is the result of a misdiagnosis, and that service 
connection should be in effect for a seizure disorder.  In 
this regard, the RO issued a May 2006 rating decision that 
found that there had been no clear and unmistakable error 
(CUE) in rating major depression.  The Veteran did not appeal 
this decision and it became final.  See 38 U.S.C.A. § 7105.  
As reported in the Introduction, the RO is currently 
processing her application to reopen a claim for service 
connection for a seizure disorder.  In a September 2009 
letter, a VA treating physician wrote that the Veteran was 
homebound and that the Veteran's seizures were service 
connected.  

The only issue remanded to the Board from the Court, however, 
is entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person and 
service-connection is only in effect for major depression.  
Review of the claims file reveals that the disability has 
been previously characterized as other disabilities, but the 
claim has been rated as a psychiatric disability from the 
time of the April 1980 rating decision that effectuated a 
March 1980 Board decision granting service connection.  That 
is, although the Veteran has made multiple contentions 
regarding the correct diagnosis of the service-connected 
disability, the only service connected disability is a 
psychiatric disability.  Thus, during the VA examination to 
be obtained upon remand, the examiner is to address whether 
the service-connected psychiatric disability, currently rated 
as major depression, causes the need for the regular aid and 
attendance of another person, without regard to the effect of 
nonservice-connected disabilities.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
psychiatric disability should be obtained and made part of 
the claims file.  See 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the service-connected 
psychiatric disability should be 
obtained and made part of the claims 
file.

2.  The Veteran should be scheduled for 
a VA examination to determine whether 
she is in need of regular aid and 
attendance due to the service-connected 
psychiatric disability, currently rated 
as major depression.  The examiner is 
notified that service connection is not 
in effect for any physical/organic 
disability.

The claims file should be sent to the 
examiner.  Following review of relevant 
evidence in the claims file, the 
examiner is asked to opine whether it is 
at least as likely as not that the 
Veteran is in need of regular aid and 
attendance due to the service-connected 
psychiatric disability, without regard 
to the effect of nonservice-connected 
disabilities.

In determining the need for aid and 
attendance, the examiner should consider 
whether the Veteran has the following 
limitations/conditions due to her 
service-connected psychiatric 
disability:  i) inability to dress or 
undress herself, or to keep herself 
ordinarily clean and presentable; ii) 
inability to attend to the wants of 
nature; iii) or incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to protect 
her from the hazards or dangers inherent 
in her daily environment.

"Bedridden" will be a proper basis for 
the determination, and is defined as 
that condition which, through its 
essential character, actually requires 
that the claimant remain in bed.  The 
fact that the Veteran has voluntarily 
taken to bed or that a physician has 
prescribed rest in bed for the greater 
or lesser part of the day to promote 
convalescence or cure will not suffice.  
It is not required that all of the 
disabling conditions enumerated above be 
found to exist before a favorable rating 
may be made.  The particular personal 
functions which the Veteran is unable to 
perform should be considered in 
connection with her condition as a 
whole.  It is only necessary that the 
evidence establish that the Veteran is 
so helpless as to be in need of regular 
aid and attendance, not that there be a 
constant need.  A finding that the 
Veteran is in need of aid and attendance 
must be based on the actual requirement 
of personal assistance from others.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.

3.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
is not granted, the Veteran must be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should then be allowed for a response 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


